Citation Nr: 1328646	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  10-08 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran had active duty service from July 1983 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2009, a statement of the case was issued in February 2010, and a substantive appeal was received in February 2010.  A Board hearing was conducted in October 2012.

The Board notes that it has reviewed both the Veteran's physical claims file and Virtual VA to ensure that the complete record is considered.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he currently has a bilateral hearing loss disability as a result of exposure to noise in service.  Specifically, he alleges that during the performance of his duties as a medical corps officer in service, he worked at a clinic on a naval shipyard and was exposed to loud noise daily, particularly from construction activities taking place on the naval ships located there.

For VA purposes, a hearing loss disability is defined as: "when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.

The Veteran's service treatment records (STRs) reflect that no audiological testing was performed at his July 1983 service entrance examination.  However, he reported having hearing loss and ringing in the ears on a July 1983 medical questionnaire.  Furthermore, prior to his entry onto active duty, STRs reflect that he reported hearing loss on a June 1980 report of medical history.  At his service separation examination in December 1985, an audiogram did not show hearing loss in either ear according to VA disability standards.  See 38 C.F.R. § 3.385.  

However, the Board acknowledges that "if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes."  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Under the circumstances, the Board finds that VA's duty to assist the Veteran requires an appropriate VA examination and nexus opinion. 

It also appears that additional private records may be available but have not been obtained.  The file includes a statement from Dr. referring to two other private audiograms, conducted in December 2008 and March 2004 respectively.  

In a March 2009 statement, the Veteran noted that his first audiogram after military service was 13 to 14 years after his service discharge and that "clear bilateral sensorineural hearing loss" was present at that time.  Appropriate action should be taken to obtain the report of this audiogram referred to by the Veteran.  

Accordingly, the case is REMANDED for the following actions:

1.  After securing necessary releases, the RO/AMC should obtain all treatment records pertaining to the Veteran from Dr. Baylor and any other provider who has diagnosed or treated him for hearing loss since his discharge from service (to include the first audiogram referred to by the Veteran in his March 2009 statement) .  If any records are unavailable, then a negative reply is requested.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  After completion of the above to the extent possible, the RO/AMC should schedule the Veteran for a VA audiological examination to determine the nature and likely etiology of any current bilateral hearing loss disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All required audiometric testing in accordance with VA disability standards must be performed.

After examining the Veteran and reviewing the claims file, the examiner should offer a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hearing loss disability is causally related to the Veteran's active duty service, to include noise exposure during such service?

The examiner is specifically requested to comment on the significance of any decrease in hearing acuity evidenced by any threshold shifts and the significance of the December 1985 separation examination audiogram.   

The examiner should offer a rationale for all opinions given with reference to pertinent evidence.

3.  After completion of all of the above, the RO/AMC should review the expanded record and readjudicate the issue on appeal.  If the issue on appeal remains denied, the RO/AMC should furnish the Veteran with an appropriate supplemental statement of the case, and the case should be returned to the Board after the Veteran is afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

